COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON APPELLANT’S
                                     MOTION FOR REHEARING

Appellate case name:       San Jacinto River Authority v. Elizabeth Bolt, et al.

Appellate case number:     01-18-00823-CV

Trial court case number: 1113458

Trial court:               County Civil Court at Law No. 1, Harris County

       The motion for rehearing is DENIED.

                                         PER CURIAM


Panel consists of Justices Hightower and Countiss.

Justice Higley not participating.


Date: October 10, 2019